Citation Nr: 1241933	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-15 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code [Montgomery GI Bill (MGIB)], beyond April 16, 2006.


REPRESENTATION

Veteran represented by:	United Spinal Association


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Child


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran had active service from February 1992 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the VA RO in Muskogee, Oklahoma, which denied the benefit sought on appeal.  

In July 2008, the Veteran testified at a video conference hearing before an Acting Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of this hearing was prepared and associated with the claims file.

This matter was remanded by the Board in December 2009 for further development, to specifically include obtaining a legible copy of the Veteran's substantive appeal and to obtain a copy of the Veteran's VA vocational rehabilitation records.  Development indicated that the original copy of the Veteran's substantive appeal was no longer available.  The Veteran's pertinent VA vocational rehabilitation records were associated with the claims file.  While the Veteran expressed concerns in August 2012 regarding the whereabouts of documents relating to an ongoing vocational rehabilitation appeal, the Board notes that current vocational rehabilitation records would not be pertinent to the appeal before the Board.  The documents pertinent to this claim would be from the timeframe surrounding the Veteran's delimiting date, which have been requested and appear to be of record.  As such, the Board finds that all development as requested in the December 2009 Board remand has been completed. 

In March 2012, this issue was again remanded to afford the Veteran another hearing.  In August 2012, the Veteran testified at a video conference hearing before the undersigned VLJ.  A transcript of this hearing was prepared and associated with the claims file.




FINDINGS OF FACT

1.  The Veteran's delimiting period for the use of Chapter 30 educational assistance benefits expired on April 16, 2006. 

2.  The Veteran's request for an extension of his delimiting date was received on July 18, 2007, more than one year after the expiration of his 10-year period of eligibility. 

3.  The Veteran has not provided evidence of good cause to extend the time limit for requesting an extension of his delimiting date.


CONCLUSION OF LAW

The Veteran is not entitled to an extension of his delimiting date beyond April 16, 2006.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), with implementing regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a) (2011), describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.  

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As will be discussed in further detail below, the Veteran's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.  However, the Board does note that the Veteran has been provided the opportunity to submit evidence, he has provided testimony at hearings before the Board, he was notified in a May 2011 letter of any information or evidence he needed submit to substantiate his claim, and all evidence pertinent to his claim has been obtained by VA. 

II.  Analysis

Generally, a Veteran who is eligible under the MGIB is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  

Exceptions to this rule provide that the 10-year period can be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after his last discharge or release from active duty, (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. §§ 21.7050(f), (g), 21.7051(a), 21.7135(s). 

The law provides that VA shall grant an extension of the applicable delimiting period provided that a Veteran applies for an extension within a specified time period, and he was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from a Veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2).  The VA must receive a claim for an extended period of eligibility by the later of the following dates: One year from the date on which a Veteran's original period of eligibility ended, or one year from the date on which a Veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a). 

VA may extend for good cause a time limit within which the claimant or beneficiary is required to act to perfect a claim or challenge an adverse VA decision.  VA may grant such an extension when the following conditions are met: 

(i) when a claimant or beneficiary requests an extension after expiration of a time limit, he or she must take the required action concurrently with or before the filing of that request; and 

(ii) the claimant or beneficiary must show good cause as to why he or she could not take the required action during the original time period and could not have taken the required action sooner. 

See 38 C.F.R. § 21.1033(e). 

In the present case, the record reflects that the Veteran separated from active military service on April 15, 1996.  The Veteran does not contend, nor is there evidence to indicate, that he had any active duty service after April 15, 1996.  Thus, the delimiting date of April 16, 2006, has been properly assigned.

In July 2007, the Veteran filed a claim for an extension of the delimiting date for MGIB educational assistance.  His claim was denied in July 2007 on the basis that the evidence showed the Veteran's request for an extension was not timely.  The Veteran has asserted that the timeliness of the formal extension request was impacted by his attempts to secure vocational rehabilitation benefits through VA, an ongoing employment investigation, and transfer of his claims file from one jurisdiction to another.  During his hearing, the Veteran also testified that there were some communications between him and VA regarding an extension of a delimiting date.  The Veteran essentially contends that there is good cause for his untimely extension request. 

The Board has reviewed the claims file, to include the pertinent vocational rehabilitation documents.  However, the Board simply finds no good cause to account for the Veteran's untimely extension request.  While the Board does not deny that the Veteran has undoubtedly suffered impairment due to his service-connected disabilities, there is no objective evidence of record reflecting that the Veteran was impaired, either physically or psychiatrically, during this time period such as to make it impossible for him to submit a timely extension request.  The Veteran specifically asserted at the August 2012 hearing that he has "been fighting all along to try to get [his] education."  Therefore, it does not appear that the Veteran is asserting that he was too disabled to submit a request form.  The Veteran's wife asserted at the August 2012 hearing that the Veteran originally did not file for his extension for Chapter 30 benefits because VA kept "stringing him along," essentially leading him to believe that vocational rehabilitation benefits were forthcoming until it was too late for him to file an extension for Chapter 30 benefits.  While the Board is sympathetic to the assertions that the Veteran was confused regarding the nature of his claims during the timeframe he was seeking an extension of Chapter 30 benefits, there is simply no evidence of record reflecting that the Veteran was wrongly informed or misled to believe that his vocational rehabilitation claim would include, or was somehow related to, a claim for an extension for Chapter 30 benefits.
  
To the extent that the Veteran asserts that he should be entitled to an extension for Chapter 30 benefits due to the confusing nature of his claims during the timeframe he was seeking an extension of Chapter 30 benefits or his ignorance of the requirement to request an extension within the required time period, the Board notes that alleged ignorance cannot be used as an excuse for failure to follow a promulgated regulation; persons dealing with the United States Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  Moreover, the Board notes that an October 6, 2004, letter to the Veteran from the Vocational Rehabilitation and Education Division of Phoenix, Arizona, which denied the Veteran's request for vocational rehabilitation and employment services, specifically informed the Veteran that this decision did not affect other VA benefits, and he may apply for other VA benefits if he is eligible to receive them.

Thus, upon review of the evidence of record, the Board finds that good cause has not been shown for the Veteran's failure to file a timely request for an extension of his delimiting date.  The Veteran has failed to demonstrate how his dispute over eligibility for vocational rehabilitation benefits prevented him from submitting a timely request for extension of Chapter 30 benefits.  As such, where, as here, the law and not the evidence is dispositive, the Veteran's claim for an extension of the delimiting date beyond April 16, 2006, for education benefits under the provisions of Chapter 30 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB), beyond April 16, 2006, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


